Fourth Court of Appeals
                                San Antonio, Texas
                                      October 31, 2016

                                    No. 04-16-00532-CV

  FRANKLIN ADVISERS, INC., on behalf of certain investment funds managed by it, Oz
 Management LP, on behalf of certain investment funds managed by, Oz Management II LP, on
    behalf of certain investment funds managed by it, Benefit Street Partners, LLC, Et al,
                                         Appellants

                                             v.

      IHEARTCOMMUNICATIONS INC., f/k/a Clear Channel Communications, Inc.,
                             Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-04006
                      Honorable Cathleen M. Stryker, Judge Presiding


                                      ORDER
       Appellee's Unopposed Motion in Support of Pro Hac Vice Admission of Kevin B. Huff is
hereby GRANTED.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court